DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                                                 
1- This office action is a response to an application filed on 09/06/2019, in which claims 1-26 are currently pending. The application is a continuation of PCT/CA2017/050401 , filed 03/31/2017.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 09/06/2019. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Steering device in claims 1 7-9, 15-16 and 19, 24-26, 
controller in claim 9, 
processing unit in claim 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


    PNG
    media_image1.png
    624
    453
    media_image1.png
    Greyscale

Annotated Fig. 6


Claim Rejections - 35 USC § 103

7- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8- Claims 1-3, 5-11, 13, 15-26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Miyazaki (JP 3802394).

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).


As to claims 1-3, 6 and 19-21, Miyazaki teaches an optical apparatus and its method of use (Figs. 1-14 and Abstract) comprising: a light source (module 31) configured to emit light composed of a sequence of shots and (Claim 6) wherein each shot comprises a plurality of pulses (¶ 3, 41-45); and a steering device (32) optically coupled to the light source and configured to steer the shots emitted by the light source in accordance with a predefined scan pattern; (claims 2, 20) wherein the first and second shots form a non-zero angle therebetween (Figs. 1, 6-7; the pulses on beams at different angles); (Claims 3, 21) wherein the predefined scan pattern is two-dimensional (the pattern of the scanning beam on the target will have a 2D pattern as the beam spot necessarily comprises a surface area and its scanning defines a 2D area too).  
Miyazaki does not teach expressly the predefined scan pattern is defined by an eye safety regulation and such that at least one intermediate shot is emitted by the light source between a first shot directed by the steering device within an aperture and a subsequent, second shot directed by the steering device within the same aperture, each intermediate shot being directed by the steering device outside the aperture.
However, the light shots along the light beams, effectively used for ranging applications, are allowed to pass through the aperture, thusly blocking any wide angle light beam (Figs. 1, 6-7) and avoid any possible accidental laser light scattering on human eyes. Also, Figs. 1, 6-7 show two beams directed through the transparent aperture of either/both elements 60 and 71, and two beams directed outside of the aperture, which would suggest the possibility of passing a succession of pulses through  and outside of the aperture with the arbitrary numbering: an intermediate pulse (let’s call it #2 on annotated Fig. 6 attached here above) happens at an end of a cycle of rotation (shown in Fig. 6a) of hexa-mirror 32c, after a first pulse (#1) that passes within the aperture, and followed by a follow up pulse (#3) at the beginning of a new cycle of light beams scanning within the aperture.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Miyazaki in view of its different embodiments so that the predefined scan pattern is defined by an eye safety regulation and such that at least one intermediate shot is emitted by the light source between a first shot directed by the steering device within an aperture and a subsequent, second shot directed by the steering device within the same aperture, each intermediate shot being directed by the steering device outside the aperture, with the advantage of effectively optimizing and safely use the ranging pulses.

As to claims 5, 22-23, Miyazaki teaches the optical apparatus as claimed in claim 1 and the method as claimed in claim 19.
Miyazaki does not teach expressly wherein an energy of each shot is determined based on an Accessible Emission Limit defined by the eye safety regulation as a defined amount of energy incident on the aperture during a predetermined time interval, and wherein the energy of each shot is:   
    PNG
    media_image2.png
    27
    137
    media_image2.png
    Greyscale
 where Es is the energy of each shot, AEL is the defined amount of energy incident on the aperture during the predetermined time interval, t is the duration of the predetermined time interval, N is the number of intermediate shots, and T is the shot period; (Claim 23) wherein each shot comprises a plurality of pulses, and wherein an energy of each pulse is: where: Ep is the energy of each pulse, and P is the number of pulses in each shot; and wherein when Ep exceeds an eye-safe limit for a single pulse as defined by the eye safety regulations, the energy of each pulse is set to equal the eye-safe limit for a single pulse as defined by the eye safety regulations.  
However, one with ordinary skill in the art of pulsed lasers could find it obvious, given basic physics knowledge,  and in order to compare it to the safety standards to estimate the energy per shot or pulse t by dividing the average energy AEL over a given time, t, by the number of shots or pulses during that same time t, which is estimated by dividing the exposition time t by the effective exposition time, which is equal to the total number of pulses during time t, or the number of intermediate shots/pulses plus one pulse representing the starting or ending pulse, i.e. (N+1), multiplied by the pulse duration/period T. This yields that Es  = AEL / [ t / (N+1)*T ], that can be presented as in the claim.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Miyazaki in view general consideration of pulsed laser physics so that an energy of each shot is determined based on an Accessible Emission Limit defined by the eye safety regulation as a defined amount of energy incident on the aperture during a predetermined time interval, and wherein the energy of each shot is:   
    PNG
    media_image2.png
    27
    137
    media_image2.png
    Greyscale
 where Es is the energy of each shot, AEL is the defined amount of energy incident on the aperture during the predetermined time interval, t is the duration of the predetermined time interval, N is the number of intermediate shots, and T is the shot period; wherein each shot comprises a plurality of pulses, and wherein an energy of each pulse is: where: Ep is the energy of each pulse, and P is the number of pulses in each shot; and wherein when Ep exceeds an eye-safe limit for a single pulse as defined by the eye safety regulations, the energy of each pulse is set to equal the eye-safe limit for a single pulse as defined by the eye safety regulations, with the advantage of effectively estimating the energy per pulse in order to control its level below the safety tolerated values.

As to claim 7, Miyazaki teaches the optical apparatus as claimed in claim 1, wherein the light is emitted by the optical apparatus in a single beam, and wherein the steering device is further configured to steer the shots of the single beam in accordance with the predetermined scan pattern such that a separation between any two successive shots is equal to or greater than a reference dimension corresponding to the aperture (Figs. 1, 6-7; the light paths passing through the aperture are chosen so that the angle incrementation allows at least two light beams to pass through the aperture size).  

As to claim 8, 15-16, 25-26 Miyazaki teaches the optical apparatus as claimed in claim 1.
Miyazaki does not teach expressly wherein the light is emitted by the optical apparatus in two or more beams, and wherein the steering device is further configured to steer shots of the two or more beams in accordance with the predefined scan pattern such that a separation between shots of any two of the beams is at least equal to a reference dimension corresponding to the aperture, and, for all of the beams, a separation between any two successive shots is at least equal to the reference dimension; (Claims 15-16, 25-26) wherein the two or more beams comprise a first beam and a second beam, and wherein the steering device is configured to steer the first beam independently of the second beam; wherein the steering device is further configured to steer the first beam to scan a first region of a field of view of the optical apparatus in accordance with a first scan pattern, and to steer the second beam to scan a second region of the field of view of the optical apparatus in accordance with a second scan pattern.
However, one with ordinary skill in the art would find it obvious to duplicate the number of beams by using additional light sources or using beam splitters in order to perform a spectroscopic ranging or simply a more performant 2D scanning (see MPEP 2143 Sect. I. B-D) Also, as to claims 15-16, 25-26, with the possible light sources disposed apart from each other, their incidence on rotating mirror 32 would be different and the beams will be therefore independently scanned, i.e. with different scanning dynamics and/or patterns on the target. Moreover, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Miyazaki in view of general considerations so that the light is emitted by the optical apparatus in two or more beams, and wherein the steering device is further configured to steer shots of the two or more beams in accordance with the predefined scan pattern such that a separation between shots of any two of the beams is at least equal to a reference dimension corresponding to the aperture, and, for all of the beams, a separation between any two successive shots is at least equal to the reference dimension, wherein the two or more beams comprise a first beam and a second beam, and wherein the steering device is configured to steer the first beam independently of the second beam; wherein the steering device is further configured to steer the first beam to scan a first region of a field of view of the optical apparatus in accordance with a first scan pattern, and to steer the second beam to scan a second region of the field of view of the optical apparatus in accordance with a second scan pattern, with the advantage of effectively performing spectroscopic ranging or simply a more performant 2D scanning.

As to claim 9, Miyazaki teaches the optical apparatus as claimed in claims 1, further comprising a controller (50) operably connected to the steering device and configured to cause the steering device to steer the shots emitted by the light source in accordance with the predefined scan pattern (¶ 45-48 for ex.).  
 
As to claims 17-18, Miyazaki teaches the optical apparatus as claimed in claim 16, wherein the first region is discontinuous (given the rotating mechanism of the scanning mirror 32, the scanned regions are discontinued at the end of the edges of the mirror); (claim 18) further comprising: a photodetector (41 inside 40) configured to detect scattered light from an external object (body surface shown in Fig. 11 and/or 13-14), and to generate a photodetector signal in accordance with the scattered light; and a processing unit (50/53) configured to process the photodetector signal to infer information about the external object (¶ 46-47, 55 for ex.).  

As to claims 10, 13, Miyazaki teaches the optical apparatus as claimed in claim 1, wherein the steering device comprises: an optical splitter  configured to supply light from the light source to a plurality of optical paths (since the optical splitter is not claimed to be separate and distinct from the steering device, the rotating mirror 32 with element 71 can be considered as splitting the light onto lights on different optical paths as shown in Figs. 1, 6-7); a phase delay element optically coupled to each optical path (Figs. 6-7; elements 71 for ex.); and an emitter optically coupled to each phase delay element; (claim 13) wherein each phase delay element is tunable (¶ 76 for e.x; element 71 is movable in the directions 71e-f, which alters the phase delay of the light beams incident on the element).   

As to claim 11, Miyazaki teaches the optical apparatus as claimed in claim 1, wherein the steering device comprises a diffraction grating (Figs. 6-7; elements 71 for ex.).  

As to claim 24, Miyazaki teaches the optical apparatus as claimed in 19, wherein the light is emitted by the optical apparatus in two or more beams, and wherein the steering device is further controlled to steer shots of the two or more beams in accordance with the predefined scan pattern such that a separation between shots of any two of the beams is at least equal to a reference dimension corresponding to the aperture, and, for all of the beams, a separation between any two successive shots is at least equal to the reference dimension (see rejection of claims 7 and 15)
.
9- Claim 4, rejected under AIA  35 U.S.C. 103 as being unpatentable over Miyazaki in view of Villeneuve (PGPUB 20170155225).

As to claim 4, Miyazaki teaches the optical apparatus as claimed in claim 1.
Miyazaki does not teach expressly wherein the eye safety regulations include any one or more of American National Standards Institute standard Z136.1-2014, International Electrotechnical Commission standard 60825-1, and successors thereof.  
However, the safety regulations standards used with pulses lasers in different metrological applications are commonly known. For ex., Villeneuve, which discloses a pulsed laser for a lidar system (Figs. 1-42 and Abstract) wherein the eye safety regulation according to the International Electrotechnical Commission standard 60825-1 are respected (¶ 185).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Miyazaki in view of Villeneuve’s suggestions so that the eye safety regulations include any one or more of American National Standards Institute standard Z136.1-2014, International Electrotechnical Commission standard 60825-1, and successors thereof, with the advantage of effectively avoiding any damage to a person’s eyes (¶ 185).

 10- Claims 12, 14, rejected under AIA  35 U.S.C. 103 as being unpatentable over Miyazaki in view of  Raring  (PGPUB 20170155225).

As to claims 12, 14, Miyazaki teaches the optical apparatus as claimed in claims 10 and 1, respectively.
Miyazaki does not teach expressly wherein the light source comprises a tunable laser; (claim 14) wherein the steering device comprises a spatial light modulator.  
However, in a similar field of endeavor, Raring teaches a light source adapted for Lidar applications (Figs.1-20 and Abstract, Col. 4 ll. 12-30, and Col. 9 ll. 41-55 for ex.) wherein the light source comprises a tunable laser (Col. 101 ll. 51-54 for ex.); (claim 14) wherein the steering device comprises a spatial light modulator (Col. 94 ll. 38-67).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Miyazaki in view of Raring’s suggestions so that the light source comprises a tunable laser; wherein the steering device comprises a spatial light modulator, with the advantage of performing spectral Lidar measurements with suitable alternatives to the rotating mirror (See MPEP § 2144.07 for ex.).


Conclusion
The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886